Exhibit 10.2


EXECUTION COPY


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of May 11, 2011 by and between ACCESS TO MONEY, INC. ("Borrower"); ACCESS TO
MONEY ATM CORPORATION, ACCESS TO MONEY ACQUISITION CORPORATION F/K/A TRM ATM
ACQUISITION CORPORATION, and ACCESS TO MONEY-SL, INC. (each individually, a
“Guarantor” and collectively, the “Guarantors”); LAMPE, CONWAY & CO., LLC,
(“Lampe”) and the lenders party hereto (the “Lenders”).
 
BACKGROUND
 
A.           Borrower, Lampe and the Lenders have previously entered into a
certain Amended and Restated Loan and Security Agreement dated September 3, 2010
(as amended by the First Amendment thereto dated October 21, 2010 and as it may
be further amended, supplemented or restated from time to time, the “Loan
Agreement”).
 
B.           The repayment of the Obligations under the Loan Agreement are
secured by a second priority lien on substantially all of Borrower’s
assets.  The repayment of the Obligations is guaranteed by the Guarantors.
 
C.           Sovereign Bank (“Bank”), Borrower and Guarantors are parties to
that certain Loan and Security Agreement dated September 3, 2010 (as amended by
the First Amendment thereto dated October 21, 2010, and as it may be amended,
supplemented or restated from time to time, the “Bank Loan Agreement”).
 
D.           Lampe, the Lenders and Bank are parties to that certain
Intercreditor and Subordination Agreement dated September 3, 2010 (the
“Intercreditor Agreement”), wherein Bank, Lampe and the Lenders agreed to set
forth certain rights and remedies relating to their respective loans and
Collateral (as defined in the Intercreditor Agreement).
 
E.           Pursuant to a Subordinated Promissory Note dated April 18, 2008
(the “Falcone Note”), as amended, Borrower is indebted to Douglas Falcone
(“Falcone”) in the amount of $9,754,465.00.  The Falcone Note is subordinated to
the Obligations under the Loan Agreement not only by its terms, but pursuant to
a Subordination Agreement dated September 3, 2010.
 
F.           Borrower, Lampe and the Lenders are entering into this Amendment
to, inter alia, amend certain terms and conditions of the Loan Agreement and to
waive certain defaults on the terms and subject to the conditions set forth
herein.
 
G.           Capitalized terms not otherwise defined in this Amendment shall
have the meanings set forth therefor in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE in consideration of the foregoing premises and intending to be
legally bound, the parties hereto agree as follows:
 
1.           Amendment to Definitions.
 
 
a)
The definition of “Capital Expenditures” is hereby deleted in its entirety
replaced with the following:

 
Capital Expenditures means any expenditure that would be classified as a capital
expenditure in accordance with GAAP.
 
 
b)
The definition of “Fixed Charge Coverage Ratio” is hereby deleted in its
entirety and replaced with the following:

 
Fixed Charge Coverage Ratio means the ratio, calculated for the prior four
consecutive fiscal quarters, of (i) the sum of EBITDA, minus (b) distributions
paid in cash during such period, minus (c) unfunded Capital Expenditures, to
(ii) the sum of (w) the amount of Interest Expense paid in cash during such
period, plus (x) the aggregate principal amount of payments of long term debt of
Borrower made during such period, plus the aggregate principal amount of
payments of Capitalized Lease Obligations made during such period, plus (2) the
amount of cash taxes paid during such period.
 
 
c)
A new definition of “Permitted ATM Indebtedness” shall be added as follows:

 
Permitted ATM Indebtedness shall have the meaning given to such terms in Section
10.2.
 
2.           Amendment to Section 10.2.  Section 10.2 is hereby deleted in its
entirety and replaced with the following:
 
10.2           Limitation on Indebtedness.  No Obligor will have at any time
outstanding to any Person other than the Lenders, any Indebtedness for borrowed
money, Capitalized Lease Obligations, or any outstanding letters of credit,
except for the Senior Term Loan, Subordinated Indebtedness and the existing
Indebtedness for borrowed money and Capitalized Lease Obligations described on
Schedule 10.2; provided that Borrower may incur not more than $750,000.00 in
secured purchase money indebtedness or Capitalized Lease Obligations related
solely to the purchase of new income producing ATM machines (“Permitted ATM
Indebtedness”).  None of the Indebtedness permitted hereunder may be refinanced
or replaced without the consent of the Required Lenders.
 
3.           Amendment to Section 10.5  Section 10.5 is hereby deleted in its
entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.5     Guaranties.  The Obligors will not directly or indirectly
guarantee, endorse (other than for collection or deposit in the ordinary course
of business), discount, sell with recourse or for less than the face value or
agree (contingently or otherwise) to purchase or repurchase or otherwise
acquire, or otherwise become directly or indirectly liable for, or agree
(contingently or otherwise) to supply or advance funds (whether by loan, stock
purchase, capital contribution or otherwise) in respect of, any Indebtedness,
obligations or liabilities of any Person, except in connection with the Surety
Agreements, the Senior Term Loan or Permitted ATM Indebtedness.
 
4.           Amendment to Section 10.8      Section 10.8 is hereby deleted in
its entirety and replaced with the following:
 
Section 10.8     Liens.  The Obligors will not create, incur or permit to exist
any Lien of any kind on its property or assets, whether now owned or hereafter
acquired, or upon any income, profits or proceeds therefrom, except:
 
(i)        Liens in favor of the Collateral Agent securing the Loan;
 
(ii)       Deposits made in the ordinary course of business (i) in connection
with worker’s compensation, unemployment insurance, social security and other
like laws or (ii) to secure the performance of statutory obligations, not
incurred in connection with either (A) the borrowing of money or (B) the
deferred purchase price of goods or Inventory;
 
(iii)      Encumbrances consisting of zoning restrictions, easements,
reservations, servitudes, restrictions on the use of real property or minor
irregularities of title thereto, none of which impairs the use of such property
by any Obligor in the operation of its business;
 
(iv)       Liens securing the Senior Term Loan;
 
(v)        Liens listed on Schedule 10.8 attached hereto; and
 
(vi)       Liens securing Permitted ATM Indebtedness, but only to the extent
that such liens are granted solely with respect to the ATM’s purchased with such
Indebtedness.
 
No Obligor shall enter into any agreement with any other Person which shall
prohibit such Obligor from granting, creating or suffering to exist, or
otherwise restrict in any way (whether by covenant, by identifying such event as
a default under such agreement or otherwise) the ability of such Obligor to
grant, create or suffer to exist, any lien, security interest or other charge or
encumbrance upon or with respect to any of its assets in favor of the Lenders.
 
5.           Amendment to Section 10.23.  Section 10.23 is hereby deleted in its
entirety and replaced with the following:
 
Section 10.23    Capital Expenditures.  The Obligors will not cause, suffer or
permit their aggregate annual Capital Expenditures to exceed $250,000.00 for the
fiscal year ending December 31, 2011 and for each fiscal year ending thereafter;
provided that for the purpose of this Section 10.23, Capital Expenditures shall
not include expenditures for income producing ATM machines purchased by Borrower
in the ordinary course of its business.  Such permitted Capital Expenditures are
on a non-cumulative basis as to unused portions for any fiscal year.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Amendment to Section 11.1.    Section 11.1 is hereby deleted in its
entirety and replaced with the following:
 
Section 11.1  Minimum Liquidity.  The Obligors will maintain a minimum liquidity
of not less than: (a) $800,000.00 at all times through September 29, 2011; (b)
$1,000,000.00 at all times from September 30, 2011 through December 30, 2011;
and (c) $1,200,000.00 as of December 31, 2011, and at all times thereafter.  For
the purposes of this covenant, “minimum liquidity” shall mean all cash and cash
equivalents on deposit with, or held by, Senior Lender that are not pledged as
collateral for Obligations (as defined in the Senior Loan Agreement) other than
the Senior Term Loan.
 
7.           Amendment to Section 11.2.  Section 11.2 is hereby deleted in its
entirety and replaced with the following:
 
Section 11.2  The Obligors will maintain a Fixed Charge Coverage Ratio of not
less than:
 
0.525:1 as of June 30, 2011; provided that, notwithstanding the definition of
Fixed Charge Coverage Ratio, as of this testing date only, the Fixed Charge
Coverage Ratio shall be calculated for the period April 1, 2011, through June
30, 2011.
 
1.075:1 as of September 30, 2011; provided that, notwithstanding the definition
of Fixed Charge Coverage Ratio, as of this testing date the Fixed Charge
Coverage Ratio shall be calculated for the period April  1, 2011 through
September 30, 2011.
 
1.125:1 as of December 31, 2011; provided that, notwithstanding the definition
of Fixed Charge Coverage Ratio, as of this testing date the Fixed Charge
Coverage Ratio shall be calculated for the period April 1, 2011 through December
31, 2011.
 
1.125:1.00 as of March 31, 2012, and at the end of each fiscal quarter
thereafter, tested as defined.
 
8.           Amendment to Section 11.3.  Section 11.3 is hereby deleted in its
entirety and replaced with the following:
 
Section 11.3  Funded Debt to EBITDA Ratio.      The Obligors will maintain a
ratio of consolidated Funded Debt to consolidated EBITDA as follows:
 
 
·
For the fiscal quarter ending June 30, 2011, the ratio shall not exceed
2.55:100, and shall be calculated by annualizing the results of EBITDA for such
quarter.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
For the fiscal quarter ending September 30, 2011, the ratio shall not exceed
2.20:1.00, and shall be calculated by annualizing the results of EBITDA for the
period April 1, 2011 through September 30, 2011.

 
 
·
For the fiscal quarter ending December 31, 2011, the ratio shall not exceed
2.20:1.00, and shall be calculated by annualizing the results of EBITDA for the
period April 1, 2011 through December 31, 2011.

 
 
·
As of March 31, 2012, and at each fiscal quarter end thereafter, the ratio shall
not exceed 2.20:1.00 calculated with respect to EBITDA on the basis of the prior
four consecutive fiscal quarters.

 
9.           Covenants, Representations and Warranties.  Borrower hereby:
 
9.1           ratifies, confirms and agrees that the Loan Agreement, as amended
by this Amendment, and all Loan Documents, are valid, binding and in full force
and effect as of the date of this Amendment.
 
9.2           agrees it does not have, any defense, set-off, counterclaim or
challenge against the payment of any sums owed or owing under the Loan Agreement
and the Loan Documents or the enforcement of any of the terms of the Loan
Agreement or the Loan Documents.
 
9.3           ratifies, confirms and continues all liens, security interests,
pledges, rights and remedies granted to Lenders in the Loan Agreement and the
Loan Documents and agrees that such liens, security interests and pledges shall
secure all of the Obligations under the Loan Agreement and the Loan Documents as
amended by this Amendment.
 
9.4           represents and warrants that all representations and warranties in
the Loan Agreement and the Loan Documents are true, correct and complete as of
the date of this Amendment, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true,
correct and complete as of such earlier date.
 
9.5           represents and warrants that all schedules and exhibits attached
to and made part of the Loan Agreement and the Loan Documents, are true, correct
and complete as of the date of this Amendment, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true, correct and complete as of such earlier date.
 
9.6           represents and warrants that no condition or event exists after
taking into account the terms of this Amendment which would constitute a Default
or an Event of Default.
 
9.7           represents and warrants that the execution and delivery of this
Amendment by Borrower and all documents and agreements executed and delivered by
Borrower pursuant to this Amendment:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           have been duly authorized by all requisite or company action of
Borrower;
 
(b)           at the time of delivery, did not conflict with or result in a
breach of, or constitute a default (or with the passage of time or the giving of
notice or both, will constitute a default) under, any of the terms, conditions,
or provisions of any applicable statute, law, rule, regulation or ordinance or
Borrower’s Certificate of Organization, Certificate of Formation or Operating
Agreement, as applicable, or any indenture, mortgage, loan or credit agreement
or instrument to which Borrower is a party or by which it may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; and
 
(c)           at the time of delivery, will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Borrower under the terms or provisions of any such
agreement or instrument, except liens in favor of the Lenders and Lampe, or
liens in favor of Bank or their agent.
 
10.           Deliveries.  Prior to or coincident with the execution of the
Amendment by Lampe and the Lenders, Borrower shall deliver to Lampe, each of the
following:
 
10.1         Executed Amendment Documents.  Borrower and all other required
persons and entities will have executed and delivered to Lampe this Amendment.
 
10.2         Executed Bank Amendment.  An Amendment to the Sovereign Loan
Agreement, in form and substance reasonably acceptable to Lampe, shall have been
executed by Borrower and all other parties thereto.
 
10.3         Falcone Consent.  Falcone shall have signed a consent and
acknowledgement of this Amendment in form and substance reasonably acceptable to
Lampe.
 
11.           Covenant Waivers.  Obligors’ compliance with the covenants
contained in Sections 11.2 and 11.3 of the Loan Agreement are waived as of March
31, 2011.
 
12.           Additional Documents; Further Assurances.   Borrower covenants and
agrees to execute and deliver to Lampe, or to cause to be executed and
delivered, at the sole cost and expense of Borrower, from time to time, any and
all other documents, agreements, statements, opinions, resolutions,
certificates, consents and information as Lampe shall reasonably request to
evidence or effect the terms hereof or to enforce or protect Lampe’s and
Lender’s rights.  All of such documents, agreements, statements, opinions,
resolutions, certificates, consents and information shall be in form and content
reasonably acceptable to Lampe.
 
13.           Certain Fees, Costs, Expenses and Expenditures.  Borrower agrees
to pay all of Lampe’s and the Lenders’ reasonable costs and expenses in
connection with the review, preparation, negotiation, documentation and closing
of this Amendment and the consummation of the transactions contemplated
hereunder, including without limitation, costs, fees and expenses of counsel
retained by Lampe and the Lenders and all fees related to filings, recording of
documents and searches, whether or not the transactions contemplated hereunder
are consummated.  Nothing contained herein shall limit in any manner whatsoever
Lampe’s and the Lenders’ right to reimbursement under the Loan Agreement or any
of the Other Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           No Novation.  Nothing contained herein and no actions taken
pursuant to the terms hereof are intended to constitute a novation of the Loan
Agreement or any of the Loan Documents and shall not constitute a release,
termination or waiver of any of the liens, security interests, rights or
remedies granted to Lampe and the Lenders in the Loan Agreement or the Loan
Documents.
 
15.           No Waiver.  Borrower acknowledges and agrees that except as
specifically set forth in Section 11 of this Amendment, nothing herein contained
nor any actions taken by Lampe and the Lenders in connection herewith shall
constitute nor shall they be deemed to be a waiver, release or amendment of or
to any rights, remedies, or privileges afforded to Lampe and the Lenders under
the Loan Agreement and the Loan Documents.  Except as specifically set forth in
Section 11 of this Amendment, nothing herein shall constitute a waiver by Lampe
or the Lenders of Borrower’s compliance with the terms of the Loan Agreement, as
amended hereby, and the Loan Documents, nor shall anything contained herein
constitute an agreement by Lampe and the Lenders to enter into any further
amendments with Borrower.
 
16.           Inconsistencies.  To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the Loan
Agreement or the Loan Documents, the terms and conditions of this Amendment
shall prevail.  All terms and conditions of the Loan Agreement and Loan
Documents not inconsistent herewith shall remain in full force and effect and
are hereby ratified and confirmed by Borrower.
 
17.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
18.           Headings.  The headings of the Sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.
 
19.           Severability.  The provisions of this Amendment and the Loan
Agreement and the Loan Documents are deemed to be severable, and the invalidity
or unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
20.           Law Governing.  This Amendment has been made, executed and
delivered in the State of New Jersey and will be construed in accordance with
and governed by the laws of such State, without regard to any rules or
principles regarding conflicts of law or any rule or canon of construction which
interprets agreements against the draftsman.
 
21.           Counterparts; Facsimile Signatures.  This Amendment may be
executed in any number of counterparts, all of which when taken together
constitute one and the same instrument, and any of the parties hereto may
execute this Amendment by signing any such counterpart.  Any signature delivered
via facsimile shall be deemed an original signature hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Waiver of Right to Trial by Jury.  BORROWER, LAMPE AND LENDERS
WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THIS AMENDMENT, (b) ARISING UNDER THE LOAN AGREEMENT OR ANY OF
THE LOAN DOCUMENTS OR (c) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF BORROWER, WITH RESPECT TO THIS AMENDMENT, THE LOAN AGREEMENT OR
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, BORROWER, LAMPE AND
LENDERS AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER, LAMPE AND THE LENDERS TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  BORROWER ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT
FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.
 
 - Remainder of Page Intentionally Left Blank -
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



BORROWER:
 
ACCESS TO MONEY, INC., a Delaware
corporation
   
By:
/s/ Michael J. Dolan

Name/Title:
Michael J. Dolan, CFO

   
Acknowledged and Agreed as of the date above:
 
GUARANTORS:
 
ACCESS TO MONEY ACQUISITION
CORPORATION
 
By:
/s/ Michael J. Dolan

Name/Title:
Michael J. Dolan, CFO

 
ACCESS TO MONEY ATM CORPORATION
 
By:
/s/ Michael J. Dolan

Name/Title:
Michael J. Dolan, CFO

 
ACCESS TO MONEY-SL, INC.
 
By:
/s/ Michael J. Dolan

Name/Title:
Michael J. Dolan, CFO

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
 
LC CAPITAL MASTER FUND, LTD.
 
By:
/s/ Richard F. Conway

Name/Title:
Richard F. Conway, Director

 
CADENCE SPECIAL HOLDINGS II, LLC
 
By:
/s/ Philip R. Broenniman

Name/Title:
Philip R. Broenniman, Authorized Signatory

 
ADMINISTRATIVE AGENT:
 
LAMPE, CONWAY & CO., LLC
 
By:
/s/ Richard F. Conway

Name/Title:
Richard F. Conway, Managing Member

 
COLLATERAL AGENT:
 
LAMPE, CONWAY & CO., LLC
 
By:
/s/ Richard F. Conway

Name/Title:
Richard F. Conway, Managing Member

 
 
 

--------------------------------------------------------------------------------

 